UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLIE VAYSHONE GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00163-FDW-1)


Submitted:   May 26, 2010                 Decided:   June 17, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charlie      Vayshone       Green      appeals        the   district     court’s

order revoking his term of supervised release and imposing a

sentence of thirty-three and one-half months of imprisonment.

On   appeal,    counsel       has    filed       a    brief    pursuant       to    Anders    v.

California,     386     U.S.    738    (1967),            stating    that,    in    his   view,

there are no meritorious issues for appeal, but questioning, as

requested      by     Green,       whether       the        district        court   proceeded

improperly with the supervised release revocation hearing after

the state charges had been dismissed, whether the district court

abused its discretion in concluding that Green possessed crack

cocaine without a laboratory report confirming the identity of

the substance, whether the district court abused its discretion

in concluding that Green violated supervised release by failing

to   return    to    the    reentry       center,         whether     the    district     court

abused its discretion in failing to give advance notice that it

was contemplating a sentence above the Guidelines range, and

whether the district court abused its discretion in sentencing

Green to a term of imprisonment greater than the top of the

Guidelines     range.         In    his    pro       se    supplemental       briefs,     Green

essentially         repeats    the        issues          raised     by     counsel.         The

Government declined to file a brief.                       We affirm.

              This court reviews a district court’s order imposing a

sentence after revocation of supervised release for abuse of

                                             2
discretion.       United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir. 1995).       The district court abuses its discretion when it

fails or refuses to exercise its discretion or when its exercise

of   discretion        is    flawed    by    an    erroneous         legal    or    factual

premise.       James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

In a revocation proceeding, “findings of fact are made under a

preponderance-of-the-evidence,               rather         than     reasonable      doubt,

standard, the traditional rules of evidence are inapplicable,

and the full panoply of constitutional protections afforded a

criminal       defendant       is    not    available.”              United    States    v.

Armstrong, 187 F.3d 392, 394 (4th Cir. 1999) (internal quotation

marks    and    citations       omitted).         A     defendant      challenging      the

sufficiency      of    the     evidence     faces       a    heavy    burden.        United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                  In

determining whether the evidence in the record is substantial,

this court views the evidence in the light most favorable to the

government.      United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).            Green’s claim that the district court erred in

proceeding      with    the     revocation        hearing      after    the    underlying

state charges were dismissed is without merit.                               Further, our

review   of     the    record       convinces     us    that    the    court       correctly

concluded      that     Green       committed     the       alleged    violations,      and

properly revoked his supervised release.



                                             3
            If     a     defendant           first     presents       his    sentencing

assignments of error to the district court or otherwise argues

for a sentence below the advisory policy statement sentencing

range calculated by the district court, this court reviews a

sentence     imposed      after    revocation         of    supervised      release    to

determine     whether      it      is    “plainly          unreasonable.”           United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010); United

States v. Crudup, 461 F.3d 433, 437-40 (4th Cir. 2006).                             Green

preserved his claims by asserting that he was not given adequate

notice of the district court’s intent to upwardly depart from

the Guidelines range, and by requesting a sentence within the

advisory    Guidelines      range       of    eighteen      to   twenty-four    months,

which was less than the sentence imposed by the district court.

            The first step in the analysis is to determine whether

the sentence was unreasonable.                    Crudup, 461 F.3d at 438.             In

conducting       this    review,        the       court     follows    generally      the

procedural and substantive considerations employed in reviewing

original sentences.         Id. at 438-39; see United States v. Finley,

531 F.3d 288, 294 (4th Cir. 2008) (“In applying the ‘plainly

unreasonable’          standard,        we     first       determine,       using     the

instructions given in Gall [v. United States, 552 U.S. 38, 51

(2007)], whether a sentence is ‘unreasonable.’”).

            The district court commits procedural error if, for

example, it improperly calculates the advisory policy statement

                                              4
sentencing range. Gall, 552 U.S. at 51.                In assessing whether

the district court properly applied the Guidelines, this court

reviews the district court's factual findings for clear error

and its legal conclusions de novo.                United States v. Osborne,

514 F.3d 377, 387 (4th Cir. 2008).               For mixed questions of law

and fact, the court applies a due deference standard of review.

Id.   “Regardless of whether the district court imposes an above,

below, or within-Guidelines sentence[,]” procedural error also

occurs when the district court fails to adequately explain the

chosen   sentence    with   an   “individualized       assessment.”     United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal

quotation marks omitted).         “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a

statement of reasons for the sentence imposed.”                  Thompson, 595

F.3d at 547 (internal citation and quotation marks omitted).

“If, and only if, [the court] find[s] the sentence procedurally

reasonable can [it] consider the substantive reasonableness of

the   sentence    imposed   under   an      abuse-of-discretion     standard.”

Carter, 564 F.3d at 328 (internal quotation marks and citations

omitted).

            If the court concludes that a sentence is reasonable,

it should affirm the sentence.              Crudup, 461 F.3d at 439.     If a

sentence    is   found   procedurally       or   substantively   unreasonable,

                                        5
however, this court must “decide whether the sentence is plainly

unreasonable.”        Id.; see Finley, 531 F.3d at 294.                  Although the

district court must consider the Chapter 7 policy statements and

the relevant requirements of 18 U.S.C.A. §§ 3553(a), 3583 (West

2000 & Supp. 2009), “the [district] court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                     Crudup, 461 F.3d at

439    (internal      quotation      marks       and   citations   omitted).       Our

review of the record leads us to conclude that the district

court     correctly       concluded      that          advance     notice    of    its

consideration of a sentence above the Guidelines range was not

required.       The    court    adequately         explained     its   sentence,   and

tailored that explanation to Green’s individual circumstances.

The sentence imposed by the district court was reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore     affirm     the   district      court’s     judgment.     We    deny

Green’s motion to transfer.              This court requires that counsel

inform Green, in writing, of the right to petition the Supreme

Court    of   the     United    States   for       further     review.      If    Green

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Green.

                                             6
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7